DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1 and 10, the prior art, either alone or in combination, fails to disclose the limitation “in response to i) determining that the PHY data unit is to be transmitted in the first frequency band, ii) determining that the PHY data unit is not to include a PS-Poll frame, and iii) determining that the BSS color is not currently disabled for the WLAN: determining, at the communication device, that a transmit opportunity (TXOP) duration subfield in a PHY preamble of the PHY data unit cannot be set to a value defined by the WLAN communication protocol for indicating a TXOP duration that is unspecified; and generating, at the communication device, the PHY data unit so that the TXOP duration subfield is set to a duration value that is different than the value defined by the WLAN communication for indicating the TXOP duration that is unspecified”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411